897 F.2d 538
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Maria Graciela RAMIREZ, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 89-1704.
United States Court of Appeals, Federal Circuit.
Feb. 6, 1990.

Before MAYER, Circuit Judge, BALDWIN, Senior Circuit Judge, and MILLS, District Judge.*
DECISION
PER CURIAM.


1
Maria Graciela Ramirez appeals from the judgment of the United States Claims Court, No. 452-89-C (August 22, 1989), dismissing her complaint for lack of jurisdiction.  We affirm.

OPINION

2
The Claims Court correctly dismissed Ramirez' claim for damages that were denied in various civil proceedings in the the Texas and federal courts.  Under the doctrine of res judicata, the Claims Court had no authority to review the final judgments of other courts.  Any procedural or substantive error in those judgments can be corrected only by appeal in those cases, not by bringing a collateral action on the same cause in a different court.   Federated Department Stores, Inc. v. Moitie, 452 U.S. 394, 398 (1981).


3
The Claims Court also was without jurisdiction over Ramirez' claim for damages for alleged human rights violations and violations of her civil and constitutional rights in the nature of torts.  The Tucker Act, 28 U.S.C. Sec. 1491(a)(1), which establishes the jurisdiction of the Claims Court, excludes cases sounding in tort.  Likewise it had no jurisdiction to award damages for unjust conviction or wrongful imprisonment.  Title 28 U.S.C. Sec. 1495 does not give the Claims Court authority to review and overturn convictions.  Finally, no court in the United States can bring about an amendment to the United States Constitution.



*
 Richard Mills, District Judge, United States District Court for the Central District of Illinois, sitting by designation